112 F.3d 513
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Atwell Jr. CONNER, Appellant,v.John A. THALACKER;  Iowa State Men's Reformatory, Anamosa;State of Iowa;  Sally M. Chandler-Halford;  IowaDepartment of Corrections, Appellees.
No. 96-2600NI.
United States Court of Appeals, Eighth Circuit.
April 23, 1997.

Before ARNOLD, Chief Judge, FAGG, and MURPHY, Circuit Judges.
PER CURIAM.


1
Atwell Jr. Conner appeals the district court's denial of Conner's third application for a writ of habeas corpus.  Conner contends his ineffective assistance of counsel claims are not abusive and, alternatively, the claims should be heard to avoid a miscarriage of justice.  Having considered the briefs and record in this case, we conclude Conner's arguments lack merit.  Finding no error of law in the district court's analysis, we affirm for the reasons stated in its order.  See 8th Cir.  R. 47B.